NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1589

                                BIOLUMIX, INC.,
                          GIDEON EDEN, and RUTH EDEN,

                                                      Plaintiffs-Appellees,

                                           v.

                          CENTRUS INTERNATIONAL, INC.,

                                                      Defendant-Appellant.


      Peter M. Falkenstein, Jaffe, Raitt, Heuer & Weiss P.C., of Ann Arbor, Michigan,
argued for plaintiffs-appellees. With him on the brief was David S. McDaniel, of
Southfield, Michigan.

      Toni L. Harris, Fraser Trebilcock Davis & Dunlap, P.C., of Lansing, Michigan,
argued for defendant-appellant. With her on the brief was Mark R. Fox.

Appealed from: United States District Court for the Eastern District of Michigan

Judge Arthur J. Tarnow
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-1589

                               BIOLUMIX, INC.,
                         GIDEON EDEN, and RUTH EDEN,

                                                      Plaintiffs-Appellees,

                                          v.

                        CENTRUS INTERNATIONAL, INC.,

                                                     Defendant-Appellant.




                                 Judgment
ON APPEAL from the       United States District Court for the Eastern District of
                         Michigan

In CASE NO(S).           08-CV-11418.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, LINN, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT



DATED May 7, 2009                      /s/ Jan Horbaly
                                      Jan Horbaly, Clerk